Citation Nr: 9921111	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-08 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Dissatisfaction with the initial rating assigned following a 
grant of service connection for a cervical spine disability.

2. Dissatisfaction with the initial rating assigned following a 
grant of service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to December 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for tinnitus, 
cervical spine disability, and lumbosacral strain.  In addition, 
service connection was denied for hearing loss, right elbow/arm 
disability, a left hand disability, bilateral carpal tunnel 
syndrome, residuals of a jaw fracture, residuals of an eye 
injury, hyperopia, astigmatism, and amblyopia.  In an August 1997 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of disagreement 
was not received regarding the rating for tinnitus or for service 
connection for left hand disability, those issues are not in 
appellate status and before the Board at this time.  In a 
November 1997 rating decision, service connection for dental 
trauma was denied.  The veteran also did not appeal this issue.  

In November 1997, a notice of disagreement with respect to the 
dissatisfaction with the initial rating assigned following a 
grant of service connection for lumbosacral strain was received.  
In addition, the veteran disagreed with the denial of service 
connection for hearing loss, bilateral carpal tunnel syndrome, 
and residuals of a jaw fracture.  A statement of the case as to 
those issues was mailed to the veteran in February 1998.  The 
veteran's substantive appeal was received in June 1998.  That 
document is also accepted as a notice of disagreement with 
respect to the dissatisfaction with the initial rating assigned 
following a grant of service connection for a cervical spine 
disability and service connection for right elbow/arm disability, 
residuals of an eye injury, hyperopia, astigmatism, and 
amblyopia.  

In July 1998, the veteran testified at a personal hearing before 
a hearing officer at the RO.  At that time, the veteran withdrew 
from appellate status all issues except his dissatisfaction with 
the initial ratings assigned following grants of service 
connection for a cervical spine disability and lumbosacral strain 
and service connection for bilateral carpal tunnel syndrome.  

In July 1998, the hearing officer determined that service 
connection for bilateral carpal tunnel syndrome was warranted.  
The veteran was notified of that action and of his procedural and 
appellate rights.  Since a notice of disagreement has not been 
received, there is no issue involving carpal tunnel syndrome in 
appellate status and before the Board at this time.  

In addition, in July 1998, the hearing officer determined that 
the prior ratings for cervical spine disability and lumbosacral 
strain should be confirmed and continued.  The veteran was 
provided a supplemental statement of the case.  In September 
1998, the veteran resubmitted his prior substantive appeal as a 
substantive appeal as to the cervical spine issue.  The request 
for a hearing was requested to be disregarded as this was a 
photocopy of the prior substantive appeal in which the 
aforementioned hearing was requested and thereafter afforded to 
the veteran.  In November 1998, the veteran's representative 
prepared an informal hearing presentation in which it was 
indicated that the issues of service connection right elbow/arm 
disability, residuals of an eye injury, hyperopia, astigmatism, 
and amblyopia, were not withdrawn and a statement of the case as 
to those issues was requested. 

In sum, the only issues currently in appellate status and before 
the Board at this time are listed on the front page of this 
remand decision.  


REMAND

At the outset, as previously noted above, the veteran has 
submitted a notice of disagreement as to the issues of service 
connection for right arm/elbow disability, residuals of eye 
injury, hyperopia, astigmatism, and amblyopia.  The 
representative indicated that the veteran did not withdraw his 
substantive appeal as to these issues and requested a statement 
of the case.  As such, the RO is now required to send the veteran 
a statement of the case as to the issues of entitlement to 
service connection for right arm/elbow disability, residuals of 
eye injury, hyperopia, astigmatism, and amblyopia in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.

With regard to the issues in appellate status, the veteran 
contends that he suffers from back and neck pain as a result of 
an automobile accident during service.  The veteran contends that 
the current ratings assigned following grants of service 
connection for lumbosacral strain and cervical spine disability 
do not adequately reflect the severity of his disabilities.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the Court 
in DeLuca must be followed in adjudicating the veteran's 
increased rating claim as a rating under the Diagnostic Code 
governing limitation of motion of the lumbar spine should be 
considered.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only 
be considered in conjunction with the Diagnostic Codes predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 1998.  At that time, the veteran 
indicated that he had been treated by a chiropractor for his 
back/neck disabilities about six months prior to his hearing.  
Thereafter, a statement was submitted by Robert Unrath, D.C., 
regarding the veteran's back treatment in which he stated that he 
had treated the veteran since February 1997.  However, the 
clinical records for that 1 and 1/2 year period were not submitted.  
As such, the RO should attempt to locate these records and 
associate them with the claims file.  The RO should inform the 
veteran that he may submit copies of these records.  The veteran 
was last afforded a VA examination in April 1997, prior to a 
portion of the veteran's chiropractic treatment.  As such, in 
order to evaluate the veteran's back/neck disabilities in light 
of all of the evidence of record to include rhe requested records 
and in light of DeLuca, the veteran should be afforded another VA 
orthopedic evaluation.  If the veteran's range of motion of the 
low back and/or cervical spine are found to be limited, the 
examiner should state whether the limitation of motion is slight, 
moderate, or severe.  In addition, the examiner should indicate 
if the low back exhibits listing of whole spine to the opposite 
side, a positive Goldthwait's sign, limitation of forward bending 
in a standing position, a loss of lateral motion, osteo-arthritic 
changes, narrowing or irregularity of joint space, abnormal 
mobility on forced motion, muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a standing 
position, and/or painful motion.  In addition, the examiner 
should examine the veteran's back/neck in accordance with the 
directives of DeLuca.

The Board notes that the Court recently rendered a decision in 
Fenderson v. West, 12 Vet. App 119 (1999).  The Board notes that, 
according to Fenderson, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" ratings.  
In this case, the RO assigned a non-compensable rating for 
service-connected cervical spine disability. The RO also assigned 
a 10 percent rating for service-connection lumbosacral strain, 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's claim, 
the actual issues in appellate status are as shown on the front 
page of this remand, and the RO should consider staged ratings.

Finally, as noted in the introductory portion of this remand 
decision, the veteran originally requested a hearing in his 
substantive appeal which was noted by the hearing officer to be a 
request for a hearing before the hearing officer.  When the 
veteran resubmitted his substantive appeal, the hearing request 
was still located on the front page, but a local representative 
from a service organization indicated that the request was to be 
disregarded.  Since this notation was not made by the veteran's 
representative, the RO should clarify if the veteran in fact 
wants any further personal hearings.  If so, he should be so 
scheduled.  

The law requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Although the 
instructions in this remand should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
carrying out the instructions completely.  Accordingly, this 
matter is Remanded for the following action:

1.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Robert 
Unrath, D.C., and these records should be 
associated with the claims file.  The RO 
should inform the veteran that he may also 
submit copies of these records.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current nature, extent, and manifestations 
of the veteran's lumbosacral strain and 
cervical spine disability.  All indicated 
x-rays and laboratory tests should be 
completed.  The orthopedic examiner should 
specifically perform range of motion 
testing including limitation of motion of 
flexion, extension, lateral extension, and 
rotation of both the lumbar spine and the 
cervical spine.  In the description of the 
results of this testing, the examiner 
should indicate in degrees what normal 
range of motion is as compared to the 
veteran's range of motion.  If the 
veteran's range of motion of the low back 
and/or cervical spine are found to be 
limited, the examiner should state whether 
the limitation of motion is slight, 
moderate, or severe.  The orthopedic 
examiner should also perform range of 
motion testing.  In the description of the 
results of this testing, the orthopedic 
examiner should indicate in degrees what 
normal range of motion is as compared to 
the veteran's range of motion.  The 
orthopedic examiner should also be asked to 
determine whether the low back/neck exhibit 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected disability; and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups 
or when the low back/neck is used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.

3.  The RO should send the veteran a 
statement of the case as to the issues of 
entitlement to service connection for right 
arm/elbow disability, residuals of eye 
injury, hyperopia, astigmatism, and 
amblyopia, in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal as to any issue, then 
the RO should return the claim to the 
Board.

4.  The RO should determine why an 
accredited representative from the North 
Carolina Department of Veterans Affairs 
instructed the RO to disregard the 
veteran's 'request for a personal hearing.  
In doing so, the RO should clarify if the 
veteran in fact wants any further personal 
hearings.  If so, he should be so 
scheduled.  

5.  The RO should readjudicate the issues 
of the veteran's claim for dissatisfaction 
with the initial rating assigned following 
grants of service connection for 
lumbosacral strain and a cervical spine 
disability taking into consideration all 
pertinent law and regulations which are 
applicable, specifically considering the 
directives of DeLuca and Fenderson.  If any 
action taken is adverse to the veteran, she 
and her representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  Any 
applicable law and regulations which were 
not identified in the original statement of 
the case should be listed  She should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










